IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                               DIVISION ONE
                       Respondent,
                                               No. 80426-0-I
               v.
                                               UNPUBLISHED OPINION
 AMJAD PERVEZ,

                       Appellant.


       LEACH, J. — Amjad Pervez appeals a judgment and sentence entered after

he pleaded guilty to three counts of child molestation committed against his

biological daughter K.P. Pervez challenges the trial court’s denial of his request

for a Special Sex Offender Sentencing Alternative (SSOSA). He notes the court

gave “great weight” to K.P.’s opinion about his request but did not recognize that

his wife, K.P.’s mother, was also a “victim” under the SSOSA statute RCW

9.94A.670 and that the court did not give her opinion “great weight”. He argues to

the extent his trial counsel did not assert his wife was a “victim,” his counsel

provided ineffective assistance. But, Pervez appears to have invited this error by

representing to the trial court that K.P. was the only victim. In any event, we affirm

the trial court’s denial of his request for a SSOSA because his wife is not a “victim”

under the SSOSA statute. Pervez also argues, and the State concedes, the trial

court erred in imposing community custody supervision fees. We accept the


  Citations and pincites are based on the Westlaw online version of the cited material.
No. 80426-0-I/2


State’s concession and remand to strike the supervision fees.

                                      FACTS

       The State charged Pervez with two counts of first degree child molestation

and one count second degree child molestation committed against his biological

daughter K.P. between February 2003 and January 2005 when she was 10 to 13

years old. Each count of first degree child molestation carries the standard range

and maximum term of life imprisonment and second degree child molestation

carries 57 to 75 months.

       Pervez pleaded guilty as charged. As part of the guilty plea agreement, he

stipulated for sentencing purposes that the certification for determination of

probable cause set forth “real and material facts.”

       According to this certification, Pervez began sexually abusing his daughter

K.P. when she was 10 years old. He inappropriately touched K.P. every weekend

and “almost every day.” He would rub K.P.’s vagina and breasts, “finger” her

vagina, make her touch his penis, rub his penis on her buttocks, and shave her

public hair. He would touch K.P.’s genitalia when she was laying in her bed while

her mother (Pervez’s wife) was sleeping in another bed in the same room. He

would touch K.P.’s “boobs and nipples” under her shirt while under a blanket when

her mother was sitting next to them. The abuse continued until K.P. entered

seventh grade. K.P. believed her mother knew about the abuse. But, the mother

denied anything ever happened to K.P. K.P. asked her mother for help, but “it

didn’t work.”

       The plea agreement allowed Pervez to request a SSOSA but noted “the




                                         2
No. 80426-0-I/3


State opposes the imposition of a SSOSA.” Before sentencing, Pervez filed a pre-

sentence report and request for a SSOSA.            He attached a copy of the

psychosexual evaluation conducted by Dr. Mark Whitehill, Ph.D., and letters of

support from his friends, sister-in-law, and former employer. For purposes of a

SSOSA, Pervez asserted he “has no other victims, as documented by polygraph

examination.” One of his friends stated that Pervez’s wife had difficulty walking

and needed Pervez’s daily assistance. Pervez’s sister-in-law stated Pervez was

the only breadwinner for his family. In his psychosexual evaluation, Dr. Whitehill

noted Pervez had been in “absolute denial” of any sexual misconduct and

accepted responsibility only after realizing Dr. Whitehill would not recommend a

SSOSA otherwise. Pervez also minimized his conduct. Dr. Whitehill provisionally

endorsed Pervez’s amenability to treatment with conditions to assess the durability

of his “new-found” acceptance of responsibility.

      At sentencing, the State recommended a mid-range sentence of 110

months. K.P., then 26 years old, addressed the court through a victim’s advocate.

K.P. explained how Pervez’s abuse impacted and continued to impact her life

causing her trauma, post-traumatic stress disorder, anxiety, grief, suffering, and

“eternal pain.” She stated her life was full of anger and lashing out on loved ones,

and she had difficulty trusting others. The “only support” she received was from

her sister, cousin, and friends. Through therapy, she was able to cry about and

accept Pervez’s assaults after years of “suppressing everything” and self-doubt. It

would take her a lifetime to heal, and even then, what she had suffered would

“never go away.” K.P. opposed a SSOSA. She explained:




                                         3
No. 80426-0-I/4


               I don’t wish for him to be granted SSOSA because treatment
       is too far gone for him. When I confronted him about the assault, he
       was not apologetic and has not shown any sign of remorse. Instead
       he continued to molest other children in the family, and outside as
       well.

              Knowing him for my entire life, I believe he tries to take the
       easiest way out to save himself. He is extremely selfish. He does
       not wish to better himself in any way, and so the treatment will not
       be beneficial for him, other than reducing his sentence time, reducing
       his accountability. He deserves consequences for what he has done
       to me and other children who have to live with his acts.

       Pervez argued he was 60 years old, so a mid-range sentence would “push

him well into his 70’s.” He argued a SSOSA sentence would allow him to work,

attend treatment, and “continue to be a caregiver for his wife who has trouble even

walking without him.” He argued he was a good SSOSA candidate because he

had no criminal record and posed a low recidivism risk due to his age. The State

opposed a SSOSA “based on the evaluation, based on the nature of the charges,

and the pervasiveness in how long they went on.” The State also pointed out

K.P.’s opposition. The court denied Pervez’s motion for a SSOSA, while noting it

was a “very difficult decision.” The court explained:

               I am a believer in treatment, however the State law requires
       me to give great weight to the victim’s opinion in this particular
       situation. The victim in this case is a young adult who has set out
       strong reasons for why she feels that her father would not be
       amenable to this type of dispositional alternative. I don’t have to
       follow her input, but if I do not choose to, I must find a reason not to.
       And sadly, I don’t find reasons to impose this treatment alternative.

              The recommendation of the evaluator is lukewarm, at best.
       He talks about Mr. Pervez having provisional amenability to
       treatment. Mr. Perez initially did not admit, and now - - even now,
       minimizes his actions. I am sorry for his wife, who appears to want
       him in the community. But if the victim in the case is aware that her
       dad is in her mother’s home as a caregiver, she will be on constant
       eggshells wondering if she can contact her mother, or go to her



                                          4
No. 80426-0-I/5


       home. And the tie needs to go to her, and her ability to be in the
       community without always having that concern.

The court imposed “the minimum sentence in the lowest amount” in light of

Pervez’s age. Pervez appeals the trial court’s denial of his SSOSA request.

                                     ANALYSIS

Denial of SSOSA

       Pervez challenges the trial court’s failure to give “great weight” to his wife’s

opinion when denying him a SSOSA. He argues his wife is also a “victim” whose

opinion must be given “great weight” under the SSOSA statute. While a defendant

generally cannot appeal a standard range sentence, he may challenge “the trial

court’s interpretation of the SSOSA statutes.”1 Pervez argues illegal or erroneous

sentences may be challenged for the first time on appeal. 2

       When Prevez asked for a SSOSA, he represented to the trial court he “has

no other victims.” So, it appears he invited the alleged error. 3 And, Pervez did not

provide any letter or opinion from his wife. Nothing in the record shows what her

opinion was, but the trial court appears to have assumed her view based on

Pervez’s counsel’s assertion that she wished a SSOSA for her husband.

Regardless, we reach the merits of Pervez’s argument and hold his wife is not a

“victim” under the SSOSA statute.

       A SSOSA is a special procedure authorized by the Sentencing Reform Act




       1 State v. Adamy, 151 Wash. App. 583, 587, 213 P.3d 627 (2009).
       2 State v. Bahl, 164 Wash. 2d 739, 744, 193 P.3d 678 (2008) (quoting State v.
Ford, 137 Wash. 2d 472, 477, 973 P.2d 452 (1999)).
       3 The State does not address the invited error and instead addresses the

merits of Pervez’s argument.


                                          5
No. 80426-0-I/6


(SRA) of 1981. It allows a sentencing judge to suspend a sex offender’s felony

sentence if the offender meets certain eligibility criteria defined in RCW

9.94A.670. 4 The State did not dispute Pervez met the eligibility criteria.

       “The grant of a SSOSA sentence is entirely at a trial court’s discretion, so

long as the court does not abuse its discretion by denying a SSOSA on an

impermissible basis.” 5 A trial court abuses its discretion when it reaches a decision

by applying an incorrect legal standard. 6 Interpretation of the SSOSA statute is a

question of law we review de novo. 7 When we interpret a statute, our goal is to

carry out the legislature’s intent. 8 We first examine the statute’s plain language,

which we discern from the ordinary meaning of the language at issue, the context

of the statute containing that provision, related provisions, and the statutory

scheme as a whole. 9 If the statute’s plain language is unambiguous, and is not

susceptible to more than one reasonable interpretation, our inquiry ends. 10 Neither

party appears to assert the definition of “victim” in the SSOSA statute is

ambiguous. RCW 9.94A.670(1)(c). 11

       The SSOSA statute lists several factors the sentencing court “shall




       4  State v. Sims, 171 Wash. 2d 436, 256 P.3d 285 (2011).
       5  Sims, 171 Wash. 2d at 445.
        6 Adamy, 151 Wash. App. at 587.
        7 State v. Pratt, 11 Wn. App.2d 450, 456, 454 P.3d 875 (2019).
        8 State v. Gonzalez, 168 Wash. 2d 256, 263, 226 P.3d 131 (2010).
        9 Gonzalez, 168 Wash. 2d at 263.
        10 Gonzalez, 168 Wash. 2d at 263.
        11 In his reply brief, Pervez notes in passing that if the statute is ambiguous,

and the ambiguity cannot be resolved, the rule of lenity requires an interpretation
in his favor. To the extent Pervez suggests the rule of lenity applies, his argument
raised for the first time in a reply brief is too late for consideration. Cowiche Canyon
Conservancy v. Bosley, 118 W.2d 801, 809, 828 P.2d 549 (1992).


                                           6
No. 80426-0-I/7


consider” including “the victim’s opinion”.

       After receipt of the reports, the court shall consider whether the
       offender and the community will benefit from use of this alternative,
       consider whether the alternative is too lenient in light of the extent
       and circumstances of the offense, consider whether the offender has
       victims in addition to the victim of the offense, consider whether the
       offender is amenable to treatment, consider the risk the offender
       would present to the community, to the victim, or to persons of similar
       age and circumstances as the victim, and consider the victim's
       opinion whether the offender should receive a treatment disposition
       under this section. 12

The statute directs the court to give “great weight to the victim’s opinion.”13 If the

court imposes a SSOSA contrary to the victim’s opinion, “the court shall enter

written findings stating its reasons for imposing the treatment disposition.” 14 No

similar findings are required if the court declines to grant a SSOSA.

       RCW 9.94A.670(1)(c) provides two definitions of “victim”:

       “Victim” means any person who has sustained emotional,
       psychological, physical, or financial injury to person or property as a
       result of the crime charged. “Victim” also means a parent or guardian
       of a victim who is a minor child unless the parent or guardian is the
       perpetrator of the offense.

Pervez argues his wife is a “victim” under both definitions. For the first definition,

he claims his wife is “most certainly sustained emotional and psychological injury

as a result of the crimes charged against her husband.” He argues, because his

wife is dependent on his income and caregiving, she sustained financial and

arguably physical injury as a result of his crimes. For the second definition, he

argues his wife is a victim because she is a parent of K.P. who was a minor child




       12 RCW 9.94A.670(4).
       13 RCW 9.94A.670(4).
       14 RCW 9.94A.670(4).



                                          7
No. 80426-0-I/8


when he committed the crimes. We disagree. Pervez’s wife is not a “victim” under

either definition.

       For the first definition, Pervez conflates harm caused by his crime with the

collateral consequences of his conviction. Pervez cites no evidence in the record

showing his wife sustained any emotional or psychological injury as a result of his

child molestation crimes. 15 And, he does not show his wife sustained any physical

or financial injury as a result of his crimes. At most, he asserts financial and other

difficulties experienced by his wife as a result of his incarceration. Under his

interpretation, taken to its logical conclusion, Pervez would also be a “victim”

because he most certainly sustained emotional, psychological, physical, or

financial injury as a result of his incarceration. We reject his interpretation because

it is not reasonable and would lead to absurd results. 16

       Pervez argues the SRA’s more general definition of “victim,” unlike the

SSOSA statute, uses the word “direct.” Under the SRA general definition, “victim”

is “any person who has sustained emotional, psychological, physical, or financial

injury to person or property as a direct result of the crime charged.” 17 Citing

State v. Sweat, Pervez argues in “some contexts, the Legislature requires a

broader definition.” 18 But, he cites to no authority to support his argument that the

consequences of a defendant’s incarceration should be considered a result of the

defendant’s crime for purposes of a SSOSA. Sweat involved consideration of a




       15 State v. St. Clare, 198 Wash. App. 371, 378, 393 P.3d 836 (2017).
       16 State v. Larson, 184 Wash. 2d 843, 851, 365 P.3d 740 (2015).
       17 RCW 9.94A.030(54).
       18 180 Wash. 2d 156, 322 P.3d 1213 (2014).




                                          8
No. 80426-0-I/9


defendant’s multiple domestic violence victims and not just the victim of his

currently charged offense for purposes of applying a statutory aggravating factor.

Our Supreme Court relied on language, “[u]nless the context clearly requires

otherwise,” to hold that the SRA “victim” definition did not apply because the

enhancement statute, RCW 9.94A.535(3)(h), indicated the legislature’s intent for

the court to consider any prior domestic violence incidents in establishing a pattern

of conduct. 19 Sweat is inapposite and does not support Pervez’s argument.

       The State cites this court’s opinion in State v. Landsiedel as supporting its

position. 20 Pervez argues Landsiedel is distinguishable. There, a defendant was

convicted of attempted second degree child rape after arranging to meet an

undercover officer posing as a 13-year-old girl for a “pretend” rape on the internet.

So, the crime had no “victim” in the traditional sense. One of the SSOSA eligibility

criteria requires the “offender had an established relationship with, or connection

to, the victim such that the sole connection with the victim was not the commission

of the crime.” 21 The defendant argued his wife was a “victim” because she suffered

emotional or psychological harm as a result of his crime. 22 This court rejected his

interpretation as rendering the eligibility criterion meaningless.

       SSOSA is a sentencing alternative. The limitations make clear it was
       not intended to be available to everyone. Yet, Landsiedel’s literal
       application of the term “victim” in subsection (e) would allow SSOSA
       eligibility where anyone with whom the defendant has a prior


       19 Sweat, 180 Wash. 2d at 160-63.
       20 165 Wash. App. 886, 893, 269 P.3d 347 (2012).
       21 RCW 9.94A.670(2)(e).
       22 Unlike Pervez’s wife who did not testify or present any opinion at

sentencing, Landsiedel’s wife testified about her emotional harm. There was no
dispute she sustained emotional or psychological injury as a result of the
defendant’s crime.


                                          9
No. 80426-0-I/10


         relationship has suffered emotional or psychological injury as a result
         of the crime. The State argues this would be an expansion of
         eligibility, certainly beyond what has been observed in practice. We
         agree. Under Landsiedel's theory it is hard to conceive of any
         defendant who would not have a relationship with someone who
         could satisfy the literal definition of “victim,” despite having no
         relationship with the person against whom the charged crime was
         actually perpetrated. In essence, his interpretation renders the
         limitation in subsection (e) meaningless, not a limitation at all.[23]

         Although Landsiedel addressed the defendant’s SSOSA eligibility, not at

issue here, this court did interpret the first definition of “victim” to reject the

defendant’s claim that his wife was a “victim”. Pervez’s interpretation is similarly

unreasonable and would lead to absurd results as discussed above.

         For the second definition, in order for Pervez’s wife to be a “victim”, she

must be “a parent…of a victim who is a minor child.” 24 The State argues Pervez’s

wife is not a “victim” under this definition because K.P. was 26 years old and was

not a minor child when she opposed Pervez’s SSOSA request. Pervez argues

K.P.’s status should be determined at the time of his crimes. We agree with the

State.

         The SSOSA statute uses the present tense “is”, as opposed to “was”,

indicating the victim must be a minor at the time of the trial court’s consideration of

a SSOSA. The word “is” contemplates a present status. 25 Also, the second

definition does not require that the crime caused the parent any harm. This

strongly suggests the individual described in the second definition acts as a



         23
          Landsiedel, 165 Wash. App. at 892-93.
         24
          RCW 9.94A.670(1)(c).
       25 State v. Saint-Louis, 188 Wash. App. 905, 917, 355 P.3d 345 (2015); Kaplan

v. Northwestern Mut. Life Ins. Co., 115 Wash. App. 791, 806-809, 65 P.3d 16 (2003);
Sherwin v. Arveson, 96 Wash. 2d 77, 83, 633 P.2d 1335 (1981).


                                           10
No. 80426-0-I/11


representative of a minor child unable to present their own views.               This

representative is not needed for a person who is not a minor at the time the court

hears the victim’s views. This time is at sentencing and not when the defendant

committed the crime.

       Pervez relies on this court’s opinion in State v. Coucil as supporting his

argument that the word “is” refers to K.P.’s status at the time of his crimes. 26 His

reliance is misplaced. In Coucil, this court interpreted a former bail jumping statute

to conclude the statute classified the seriousness of the crime according to when

it occurs and not at sentencing. 27 The statute provided as follows:

       (1)    Any person having been released by court order or admitted
              to bail with knowledge of the requirement of a subsequent
              personal appearance before any court of this state, or of the
              requirement to report to a correctional facility for service of
              sentence, and who fails to appear or who fails to surrender for
              service of sentence as required is guilty of bail jumping.

       ….

       (3)    Bail jumping is:

       (a)    A class A felony if the person was held for, charged with, or
              convicted of murder in the first degree;

       (b)    A class B felony if the person was held for, charged with, or
              convicted of a class A felony other than murder in the first
              degree;

       (c)    A class C felony if the person was held for, charged with, or
              convicted of a class B or class C felony;

       (d)    A misdemeanor if the person was held for, charged with, or
              convicted of a gross misdemeanor or misdemeanor.[28]


       26151 Wash. App. 131, 210 P.3d 1058 (2009), aff’d 170 Wash. 2d 704, 707-709,
245 P.3d 222 (2010).
      27 Coucil, 151 Wash. App. at 132-136.
      28 Coucil, 151 Wash. App. at 134.



                                         11
No. 80426-0-I/12



The defendant in Coucil was charged with felony harassment, was scheduled for

a pretrial hearing, failed to appear for the hearing, and was found guilty of

misdemeanor harassment. This court rejected the defendant’s argument that the

statute classified bail jumping based on the status of his underlying offense at the

time of sentencing on the bail jumping charge. This court explained.

      Only by accepting Coucil’s contention that bail jumping’s seriousness
      remains undetermined until sentencing can the statute be
      considered ambiguous.        If, instead, the offense is classified
      according to when it actually occurs—when the offender “fails to
      appear”—any ambiguity vanishes.             Inasmuch as the penalty
      classifications in RCW 9A.76.170 use the present tense, this is the
      sole reasonable reading of the statute. Thus, a person who, while
      released on bail, knowingly “fails to appear” for a court hearing “is”
      guilty of bail jumping, which “is” (at that time) either a class A, B, or
      C felony, or a gross misdemeanor or misdemeanor, depending on
      the underlying offense’s classification.[29]

This court also pointed out the defendant’s argument would lead to absurd results.

      Taken to its logical conclusion, Coucil’s interpretation would allow
      defendants acquitted of the underlying charges to suffer no penalty
      at all for jumping bail, because they would not be “held for, charged
      with, or convicted of” the underlying offenses at the time of
      sentencing.

      Coucil’s interpretation of the statute is strained at best, given that the
      bail jumping statute is not intended to add to or diminish the
      punishment associated with the underlying offense.[30]

      Because the bail jumping statute described the crime in the present tense,

it made sense to determine the seriousness of the crime at the time of the offense.

Here, the SSOSA statute requires the court to give “great weight to the victim’s

opinion” and defines “victim” to include “a parent or guardian of a victim who is a



      29   Coucil, 151 Wash. App. at 135.
      30   Coucil, 151 Wash. App. at 136.


                                          12
No. 80426-0-I/13


minor.” The use of the present tense “is” in this context indicates the legislature’s

intent to allow a parent or guardian of a child victim to advocate for the child about

a SSOSA because the child may lack the capacity to effectively do so. If the

legislature intended otherwise, it could have used the past tense “was.” Coucil

does not support Pervez’s argument here.

       In essence, Pervez argues the trial court should have given his wife’s

opinion, assuming she had an opinion in favor of a SSOSA, equal or greater weight

as it gave K.P.’s opinion. But, K.P. is the true victim of his child molestation crimes.

His wife would not help K.P. when she asked for help, and she denied Pervez

engaged in any misconduct towards K.P. These facts do not show harm to his

wife. Instead, this may show the wife/mother compounded the harm caused to

K.P. The trial court assumed Pervez’s wife wished for a SSOSA but concluded

“the tie needs to go to [K.P.].” The trial court did not abuse its discretion in giving

greater weight to K.P.’s opinion.

Ineffective Assistance of Counsel

       Pervez argues his trial counsel provided ineffective assistance by failing to

recognize and assert his wife was a “victim” under the SSOSA statute.

       To establish an ineffective assistance claim, Pervez must show both (1) that

his counsel’s conduct fell below an objective standard of reasonableness, and (2)

that a reasonable possibility exists, but for counsel’s deficient performance, the

outcome would have been different. 31 Our evaluation of counsel’s performance is



       31 State v. Thomas, 109 Wash. 2d 222, 225-26, 743 P.2d 816 (1987);
Strickland v. Washington, 466 U.S. 668, 687-88, 694, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984).


                                          13
No. 80426-0-I/14


“highly deferential,” and we employ “a strong presumption” of reasonableness. 32

Failure to satisfy either prong of the test defeats an ineffective assistance claim. 33

“When an ineffective assistance claim is raised on appeal, the reviewing court may

consider only facts within the record.” 34 If a defendant wants to rely on evidence

outside of the trial record, he must use a personal restraint petition to present his

claim. 35

       Counsel is not obligated to raise or argue every conceivable point, which in

retrospect may seem important to the defendant. 36 Counsel need not pursue an

investigation that would be fruitless. 37 Here, as explained above, Pervez’ wife is

not a “victim” under the SSOSA statute. So, his counsel was not deficient in not

asserting she was a victim. Thus, Pervez’s ineffective assistance claim fails.

Discretionary Costs

       Pervez argues, and the State concedes, the trial court improperly imposed

community custody supervision fees because he is indigent. Community custody

supervision fees are discretionary costs. 38 A sentencing court may not impose

discretionary costs on indigent defendants. 39 The State does not dispute Pervez

is indigent. The trial court apparently intended to impose only a $500 mandatory




       32Thomas, 109 Wash. 2d at 226; Strickland, 466 U.S. at 689.
       33Strickland, 466 U.S. at 697.
      34 State v. Grier, 171 Wash. 2d 17, 29, 246 P.3d 1260 (2011).
      35 Grier, 171 Wash. 2d at 29.
      36 Stenson, In re Personal Restraint of, 142 Wash. 2d 710, 735, 16 P.3d 1

(2001).
      37 Matter of Lui, 188 Wash. 2d 525, 548-49, 397 P.3d 90 (2017).
      38 State v. Lundstrom, 6 Wn. App.2d 388, 396, 429 P.3d 1116 (2018);

RCW 9.94A.703(2)(d).
      39 RCW 10.01.160(3).



                                          14
No. 80426-0-I/15


crime victim assessment and a $100 DNA sample fee. But, the judgment and

sentence included form language requiring Pervez to pay supervision fees. We

accept the State’s concession and remand to strike the supervision fees from the

judgment and sentence.

                                CONCLUSION

      We remand to strike the community custody supervision fees. Otherwise,

we affirm.




WE CONCUR:




                                      15